DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 and 13-21 are allowed.

Regarding claims 1, 10 and 16, the prior art of record fails to explicitly or implicitly disclose, alone or in combination, the claimed unique combination of elements when considering claims 1, 10 and 16 as a whole. While the cited prior art (Specially Phillips) of record teaches pre-fetching metadata, e.g. manifest files, encryption, etc., the prior art does not teach first pre-fetching, for the first channel, first data of a first type and second data of a second type, the first data of the first type being manifest data; and also pre-fetching, for the second channel, third data of the first type without pre-fetching any data of the second type. In other words, the cited prior art fails to teach initially prefetching the manifest and a second type of data for a first channel, and also pre-fetching the manifest for a second channel without the second type of data. Hence, implementing different pre-fetch prioritizations for the first and second channels. Therefore, claims 1, 10 and 16 are held allowable. 

	Regarding claims 2-9, 11, 13-15 and 17-21, they depend from allowable claims 1, 10 and 16. Therefore, claims 2-9, 11, 13-15 and 17-21 are also held allowable.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Phillips et al. (Pub No US 2017/0230708) – prefetching metadata 408, e.g. manifest files, for channels adjacent to the currently viewed channel; paragraph [0039] figures 3 and 4.
Gregotski (Pub No US 2014/0280781) - get a high-level manifest file for channel 1, that include second level manifest files related to channel up and down, in order to reduce channel change times; paragraphs [0011] [0021] figure 3.
Gala et al. (Pub No 2021/0044850) – pre-fetching manifest files and license of a content; paragraphs [0038] [0050].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573. The examiner can normally be reached Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423